Citation Nr: 1828110	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an acquired psychiatric disability, to include PTSD, bipolar disorder, depressive disorder, anxiety, and a mood disorder. 

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active naval service from November 2002 to August 2006.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.    

In his July 2014 substantive appeal, the Veteran requested a hearing before the Board; however, he cancelled his request in a November 2014 letter.  Thus, the hearing request is considered withdrawn.  

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Right and left shoulder disabilities are etiologically related to the Veteran's active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disability have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. The criteria for service connection for a left shoulder disability have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has asserted that he has right and left shoulder disabilities that are etiologically related to his active service.  

In April 2012, the Veteran was afforded a VA examination with regard to his claimed right and left shoulder disabilities.  The Veteran reported that he began experiencing bilateral shoulder pain and stiffness while in service in 2005.  The examiner diagnosed bilateral shoulder pain with a suspected sprain involving connective tissue injury.  The examiner opined that it was at least as likely as not that the Veteran's right and left shoulder disabilities were related to in-service complaints of shoulder pain.  In this regard, the examiner stated that there was a reasonable basis to conclude that the Veteran's ongoing shoulder pain symptoms represented cumulative micro-trauma, sprain/strain, and/or a traumatic connective tissue injury which most likely occurred during service.  The examiner advised that the Veteran undergo a more advanced medical work-up for diagnostic and treatment purposes, beyond the scope of which was performed during that examination.

Based on the above, the Board finds that the preponderance of the evidence is for the claims and entitlement to service connection for right and left shoulder disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right shoulder disability is granted.

Entitlement to service connection for a left shoulder disability is granted.





REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.

In August 2012, the Veteran was afforded a VA mental health examination.  The examiner diagnosed bipolar disorder, not otherwise specified (NOS).  However, the examiner reported that the Veteran did not have a diagnosis of PTSD.  No opinion was provided with regard to a nexus between the Veteran's diagnosed bipolar disorder, NOS and service.  

In February 2013, the Veteran was afforded a VA mental health examination.  The examiner opined that the Veteran's diagnosed bipolar disease, NOS, was less likely than not related to service.  In this regard, the examiner noted that there was insufficient evidence in the Veteran's medical records with regard to excessive worry and counseling that occurred during service.  The examiner further noted that although it may be possible that the Veteran had symptoms of bipolar disorder in service, the lack of medical records indicating the content of possible mental health treatment while in service made it difficult to determine the onset of bipolar disorder without resorting to speculation.  

The Board finds that the February 2013 VA opinion is inadequate to decide the claim.  In this regard, the December 2013 examiner used the absence of treatment during service as a basis for his negative nexus opinion.  However, the examiner cannot rely solely on the absence of treatment as a basis for a negative medical opinion.  Moreover, the record reflects that the Veteran was diagnosed with depressive disorder, anxiety, and a mood disorder following his February 2013 VA examination.  To date, there is no medical opinion with regard to a relation between any of the above mentioned issues and service.  As the medical opinion of record is inadequate, it cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his acquired psychiatric disability, to include PTSD, bipolar disorder, depressive disorder, anxiety, and a mood disorder.  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

2. Then, schedule the Veteran for a VA examination by an appropriate psychologist or psychiatrist to determine the nature and etiology of any acquired psychiatric disabilities, to include PTSD, bipolar disorder, depressive disorder, anxiety, and a mood disorder.  The examiner must elicit from the Veteran a history of his psychiatric symptoms, to include whether he experienced any symptoms during service.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and review of the record, the examiner must identify all psychiatric disabilities present during the pendency of the appeal and proximate thereto.  The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation. 

Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present psychiatric disability had its onset during the Veteran's active service, or is otherwise etiologically related to such service.  In forming the opinion, the examiner should specifically note the Veteran's competent and credible statements regarding the onset and continuity of his symptoms.  

The rationale for all opinions expressed must be provided.

3. Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4. Then, readjudicate the remaining issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






Department of Veterans Affairs


